DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
Claims 1-16 are pending, claims 1, 13 and 16 are amended, and claim 17 is cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 5,851,636, herein Lang).
In regards to claim 1, Lang discloses
An energy storage device (Fig.9) comprising:

a substantially flat surface; or
a second plurality of discrete grooves formed therein (Fig.9);
an inlet plenum configured to receive a heat transfer medium from a source and distribute the heat transfer medium through the grooves; and
an outlet plenum configured to receive the heat transfer medium from the grooves and dispense the heat transfer medium to a return destination (col.3 lines 17-20, the plates are placed within a regenerative heat exchanger so it is understood that the device has an inlet and an outlet plenum),
wherein each discrete groove extends from a first edge of a respective plate of the plurality of separate plates disposed closer to the inlet plenum to an opposite second edge disposed closer to the outlet plenum (see Figs.1-8 for perspective views),
wherein the first surface of a first plate of the plurality of separate plates is disposed in direct contact with the second surface of an adjacent second plate of the plurality of separate plates (Fig.9), and
wherein a portion of heat in the heat transfer medium is transferred to the plates in a charging mode of operation when the heat transfer medium is passed along the grooves or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation when the heat transfer medium is passed along the grooves (col.1 lines 19-24).
In regards to claim 2, Lang discloses that each plate is formed from a high specific heat material (col.3 lines 15-17, the ceramic plates are made from refractory clays which are known to have a high specific heat).
In regards to claim 4, Lang discloses that each groove is generally shaped like a circular segment when viewed along each groove (col.2 lines 35-36).
In regards to claim 5, Lang discloses that the plurality of separate plates are arranged in a vertical stack with the first surfaces and the second surfaces disposed horizontally (Fig.9).
In regards to claim 6, Lang discloses that the plurality of separate plates are arranged vertically on edge, with the first surfaces and the second surfaces disposed vertically (Fig.9).
In regards to claim 7, Lang discloses that each plate has a thickness between about 0.5 inches and about 6 inches (col.2 line 27).
In regards to claim 9, Lang discloses that each groove has a depth of about 0.25 inches to about 1 inch (col.2 lines 40-42).
In regards to claim 10, Lang discloses that each groove has a width of about 0.5 inches to about 2.5 inches and is separated from adjacent grooves by a separation distance of about 0.25 inches to about 2 inches (col.2 lines 40-42).
In regards to claim 11, Lang discloses that the energy storage device is configured to operate approximately between 140° F. and 600° F (col.1 lines 19-24, regenerative heat exchanger is disclosed which is known in the art to operate at high temperatures).
In regards to claim 13, Lang discloses
A method of storing thermal energy comprising the steps of:

directing a heat transfer medium from the inlet plenum through the plurality of grooves of the plurality of separate plates to the outlet plenum (col.3 lines 17-20);
transferring heat from the heat transfer medium to the plurality of separate plates in a charging mode of operation or transferring heat from the plurality of separate plates to the heat transfer medium is a discharging mode of operation; and exiting the heat transfer medium from the outlet plenum (col.1 lines 19-24).
In regards to claim 14, Lang discloses the step of operating the heat transfer module approximately between 140° F. and 600° F (col.1 lines 19-24, regenerative heat exchanger is disclosed which is known in the art to operate at high temperatures).
In regards to claim 15, Lang discloses that the charging mode of operation, in which heat is transferred from the heat transfer medium to the plurality of separate plates, and the discharging mode of operation, in which heat is transferred from the plurality of separate plates to the heat transfer medium, are respectively performed in opposite fluid flow directions, equivalent to a counter-flow heat exchanger's operation (col.1 lines 19-24, regenerative heat exchanger is disclosed which performs the two modes of operation in opposite fluid flow directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Frazier et al. (US 2016/0108761, herein Frazier).
In regards to claims 3 and 12, Lang does not disclose that each plate is formed from a concrete material, or that the plates comprise micro rebar or other three dimensional reinforcement.
	Frazier teaches concrete plates (paragraph 99 and Fig.7), and that the plates comprise micro rebar or other three dimensional reinforcement (paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lang’s plates to be formed of concrete and to have a 
In regards to claim 16, Lang discloses
An energy storage device (Figs.3 and 4), comprising:
a plurality of plates (110, 110’), comprising:
a first plate (110), comprising:
a first surface (top surface) comprises a plurality of discrete grooves (121) defined therein; and
a second surface (bottom surface) opposite the first surface, wherein the second surface comprises a substantially flat surface (Fig.4); and
a second plate (110’), comprising:
a third surface (top surface) comprises a plurality of discrete grooves (121) defined therein; and
a fourth surface (bottom surface) opposite the third surface, wherein the fourth surface comprises a substantially flat surface (Fig.4);
an inlet plenum configured to receive a heat transfer medium from a source and distribute the heat transfer medium through the grooves; and
an outlet plenum configured to receive the heat transfer medium from the grooves and dispense the heat transfer medium to a return destination (col.3 lines 17-20, the plates are placed within a regenerative heat exchanger so it is understood that the device has an inlet and an outlet plenum),

wherein a portion of heat in the heat transfer medium is transferred to the first plate and the second plate in a charging mode of operation when the heat transfer medium is passed through the flow channels or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation when the heat transfer medium is passed through the flow channels (col.1 lines 19-24).
Lang does not disclose that the plurality of plates are comprised of concrete.
	Frazier teaches concrete plates (paragraph 99 and Fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lang’s plates to be formed of concrete as taught by Frazier in order to provide a low cost material.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lang alone.
In regards to claim 8, Lang does not specifically disclose that each plate has a thickness of about 4 inches.
	However, as discussed above, Lang discloses that each plate has a thickness between about 0.5 inches and about 6 inches (col.2 line 27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide each of Lang’s plates to have a thickness of about 4 inches, since it has 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763